Citation Nr: 0300035	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  98-08 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the 
service-connected disability manifested by internal 
derangement of the left knee.  

2.  Entitlement to a rating higher than 10 percent for the 
service-connected residual left knee shell fragment wound 
scars.  




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1967 to April 
1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision of the 
RO.  

The Board remanded the case to the RO for additional 
development of the record in December 1999 and in November 
2001.  



FINDINGS OF FACT

1.  The service-connected left knee internal derangement 
is not shown to result in more than slight instability or 
recurrent subluxation.  

2.  The service-connected left knee disability is shown to 
be manifested by degenerative joint disease with a 
demonstrated noncompensable functional loss due to pain.  

3.  The service-connected left knee scars are shown to be 
manifested by no more than tenderness and pain at the 
sites over the left knee.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate rating 
of 10 percent for the service-connected left knee 
disability manifested by degenerative joint disease with 
painful motion in addition to the already assigned 10 
percent rating for the service-connected disability 
manifested by internal derangement are met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.59, 4.71a including Diagnostic Codes 5003, 
5257, 5260, 5261 (2002); VAOPGCPREC 9-98 (Aug. 14, 1998).  
  
2.  The criteria for the assignment of a rating in excess 
of 10 percent for the service-connected residual left knee 
shell fragment wound scars have not been met.  38 U.S.C.A. 
§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.118 including Diagnostic Code 7804 (effective 
prior to and as of August 30, 2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded 
claim and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The implementing regulations are meant 
to define terms used in the Act, and provide guidance for 
carrying out the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made 
after August 21, 2001, are not meant to bestow any new 
rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Likewise, the revised regulations for evaluation of skin 
disabilities, effective on August 30, 2002, do not involve 
the application of any substantive changes pertaining to 
the service-connected left knee scars in this case.  See 
67 Fed. Reg. 49590 (July 31, 2002).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information 
necessary to substantiate his claims via the Statement of 
the Case, the Supplemental Statements of the Case, and the 
Board's earlier remands.  There does not appear to be any 
relevant evidence that has not been associated with the 
claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what 
he should do and what VA would do to obtain additional 
evidence.  

The record contains sufficient information to decide the 
claims.  This includes VA examinations performed to 
evaluate the severity of the service-connected 
disabilities.  

The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claims.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Evaluation of the Service-connected Internal 
Derangement of the
Left Knee, and the Service-Connected Left Knee Scars

A.  Factual Background

A careful review of the service medical records shows that 
the veteran incurred shrapnel wounds to his left leg.  The 
wounds were treated and dressed.  

At a VA examination in June 1971, the veteran reported 
suffering two shrapnel wounds of the left knee-one over 
the patella and one slightly above-which were surgically 
repaired.  He reported being hospitalized for 
approximately 6 days in September 1969, and then returning 
to duty.  Presently, when lifting anything heavy, his left 
knee tended to go out from under him.  

Upon examination, the scar over the medial aspect of the 
knee measured 1" by 1/8," and the scar over the patella 
measured 1/2" by 1/4."  The scars were neither tender nor 
adherent, and there was no evidence of muscle loss.  

There was full range of flexion and extension in the knee 
with no pain in the non-weightbearing position; some 
discomfort was noted in the front of the knee on full 
squatting.  There was no laxity of the ligaments of the 
knee or increase in intra-articular fluid.  Nor was there 
crepitation on motion.  

The X-ray studies revealed no foreign body or bone or 
joint pathological change.  The diagnosis was that of 
residuals of fragment wounds of the left knee.  

In a July 1971 rating decision, the RO granted service 
connection for scars of the left knee, residuals of shell 
fragment wound, and assigned a no percent rating under 
Diagnostic Code 7805, effective from the date of claim in 
April 1971.  

The X-ray studies performed in April 1997 showed no bony 
abnormalities or evidence of opaque foreign bodies.  

A report of VA examination in April 1997 showed diagnoses 
of scars over the distal and medial aspect of the left 
knee and traumatic arthritis of the left knee.  

The VA progress notes dated in April 1997 showed 
complaints of chronic knee pain.  

In a September 1997 rating decision, the RO assigned an 
increased evaluation for the service-connected scars of 
the left knee, residuals of shell fragment wound, from no 
percent to 10 percent, effective in January 1997.  

The veteran underwent a VA examination in July 2000 and 
reported aching of the knee with use.  Sometimes he 
limped, and sometimes there was swelling.  The veteran 
reported having some episodes of giving way, but neither 
locking nor blocking.  He reported having some cracking 
and popping, and no formal surgery other than the removal 
of the shrapnel.  The veteran reportedly used a brace at 
work sometimes, and had some physiotherapy.  

Upon examination, the veteran walked with a slight limp; 
there was no swelling of the left knee.  He had full 
extension and flexion of the knee.  There was pain on 
flexion and rotation of the knee.  The collateral 
ligaments were stable.  The Lachman test was negative, and 
there was neither anterior nor posterior drawer.  
Tenderness was generally along the joint lines and the 
synovium. 

The shrapnel scars were well healed, and the patella had 
good tracking.  There was no specific tenderness around 
the patella.  There was some weakness on extension of the 
knee against resistance.  

The diagnosis appeared to be that of internal derangement 
of the left knee.  A prior MRI scan of the veteran's left 
knee was not available.  The examiner commented that the 
veteran still had problems with knee that were symptomatic 
even at night.  

The X-ray studies performed in July 2000 revealed a 
minimal degree of degenerative joint disease.  

In an addendum report dated in January 2001, the VA 
examiner noted that the MRI scan showed degenerative 
changes and degenerative tear of the posterior horn of the 
medial meniscus.  The anterior and posterior cruciate 
ligaments were intact, and so were the caudal ligaments.  
There were also some degenerative changes of the anterior 
of the lateral meniscus and a tear at the medial meniscus.  
The examiner added a diagnosis of early arthritic changes 
of the left knee.  

In a June 2001 rating decision, the RO granted service 
connection for internal derangement of the left knee and 
assigned a 10 percent rating under Diagnostic Code 5257, 
effective in January 1997.  

The veteran underwent a VA examination in August 2002 and 
reported having had an arthroscopic operation about a year 
ago with removal of some of the medial meniscus cartilage.  
The veteran reported having knee pain when climbing and 
walking and weakness when climbing ladders.  His left knee 
tended to give out and to be stiff in the morning.  He 
reported that the left knee was not hot or red, but did 
tire easier than the other knee.  The veteran reportedly 
used a knee brace and took medications.  

Upon examination, the veteran walked with a slight limp.  
He supported the left knee when rising from a sitting 
position and placed the knee straight out to sit down.  
The knee flexed with some crepitation.  The veteran had 
soreness along the lateral edge of the patella and the 
medial joint line on the left.  There was no increased 
fluid in the knee.  

The veteran's knee extension was to zero degrees; his 
flexion was to 141 degrees with some very minor symptoms 
at the end of flexion.  Anterior drawer, lateral pivot, 
and McMurray tests were negative.  The ligaments were 
strong, and he had no ankylosis.  

The diagnoses were those of scar above the patella of the 
right knee, which was not limiting function in any way at 
all and was not attached; a history of removal of some 
medial meniscus in 2001; and degenerative joint disease.  


B.  Legal Analysis

In general, disability evaluations are assigned by 
applying a schedule of ratings (rating schedule) which 
represent, as far as can practicably be determined, the 
average impairment of earning capacity.  38 U.S.C.A. § 
1155.  

Although the regulations require that, in evaluating a 
given disability, that disability be viewed in relation to 
its whole recorded history, 38 C.F.R. § 4.41, where 
entitlement to compensation has already been established, 
and an increase in the disability rating is at issue, it 
is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the 
VA's Schedule for Rating Disabilities.  An evaluation of 
the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  

Furthermore, the United States Court of Appeals for 
Veterans Claims (Court) has held that the VA must consider 
the applicability of regulations relating to pain.  
Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential the examination on which 
ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. 
§ 4.40.  

Traumatic arthritis will be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, an evaluation of 
10 percent is applied for each major joint or group of 
minor joints affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups.  A 20 percent evaluation will be 
assigned where there is x-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
The 10 and 20 percent evaluations based on x-ray evidence 
may not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As a preliminary matter, the Board notes that the 
evaluation of the same disability or the same 
manifestation under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  

The assignment of more than one rating for the same 
disability constitutes impermissible "pyramiding" of 
benefits.  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

It is possible, however, for a veteran to have separate 
and distinct manifestations from the same injury, 
permitting the assignment of two different ratings.  See 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

The critical element in determining whether a separate 
disability rating may be assigned for manifestations of 
the same injury is whether there is overlapping or 
duplication of symptomatology between or among the 
disorders.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  


(1)  Internal Derangement of the Left Knee

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The standard ranges of motion of the knee are zero degrees 
of extension and 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 
15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 
5
      0   


Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.

In this case, the report of the veteran's VA examination 
in August 2002 shows that the range of motion of the 
veteran's left knee was from full extension of zero 
degrees to full flexion of 141 degrees, which is the 
standard range of motion.  The examiner noted some minor 
discomfort with flexion at the end of the range.  

However, the veteran also walked with a slight limp.  He 
reported that he had lost some time, but not much, from 
his usual occupation.  

Functional impairment caused by pain is to be reflected in 
the rating for limitation of motion.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

This recent medical evidence, in the Board's opinion, does 
not support the assignment of a compensable rating under 
either Diagnostic Code 5260 or 5261 based on pain on 
motion.  As such, a higher rating under the DeLuca 
principles in this case is not warranted.  

A rating for the internal derangement of the veteran's 
left knee, other than for the degenerative arthritis, may 
be assigned under Diagnostic Code 5257.  Although, no more 
than one rating may be assigned without violating the rule 
against the pyramiding of disabilities.  38 C.F.R. § 4.14.  

The evidence of record shows that the veteran wears a knee 
brace.  The results of the most recent VA medical 
examination following removal of some medial meniscus in 
the veteran's left knee revealed weakness and a slight 
limp.  

However, more than slight instability or recurrent 
subluxation is not demonstrated to support more than the 
current assignment of a 10 percent rating under Diagnostic 
Code 5257.  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257 because 
the arthritis would be considered an additional disability 
warranting a separate evaluation even if the limitation of 
motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).

Likewise, the VA General Counsel has also held that, when 
x-ray findings of arthritis are present and a veteran's 
knee disability is evaluated under Code 5257, the veteran 
would be entitled to a separate compensable evaluation 
under Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective 
findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 
14, 1998).

Here, the veteran has been diagnosed with arthritis of the 
left knee.  The most recent medical examination shows some 
minor discomfort at the end of the range of flexion.  The 
earlier examinations also demonstrated pain on flexion and 
rotation of the knee.  

These results and those of the prior examinations in the 
Board's opinion are indicators of painful motion with x-
ray findings of arthritis, and support the assignment of a 
separate 10 percent rating, but not more, under the 
provisions of Diagnostic Code 5003 and 38 C.F.R. § 4.59.  

In this regard, the Board finds that the veteran's present 
level of disability meets the criteria for the assignment 
of two separate 10 percent ratings as described 
hereinabove.  (10 percent currently under Diagnostic Code 
5257 for slight functional impairment, and 10 percent 
under Diagnostic Code 5003 for arthritis with painful 
motion.)  


(2)  Left Knee Scars

A 10 percent rating may be assigned for scars which are 
superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2001).  

A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  
See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002).  When regulations are changed during the 
course of the veteran's appeal, the criteria that are to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Under the revised regulations, scars other than of the 
head, face, or neck, are rated under Diagnostic Codes 7801 
to 7805 as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion:  
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; 
area or areas exceeding 12 square inches (77 sq. cm.) 
warrant a 20 percent rating; and area or areas exceeding 
6 square inches (39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion:  Area or areas of 144 square inches (929 
sq. cm.) or greater warrant a 10 percent rating.
  
Diagnostic Code 7803, scars, superficial, unstable warrant 
a 10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) 
are shown below: 

(1)  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.

(2)  A deep scar is one associated with underlying 
soft tissue damage.

(3)  A superficial scar is one not associated with 
underlying soft tissue damage.

(4)  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

(5)  A 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation 
of the part would not warrant a compensable evaluation.  
(See § 4.68 of this part on the amputation rule.)

The Board notes that these new regulations pertaining to 
scars have not made any substantive changes affecting this 
case.  The current 10 percent evaluation is the highest 
schedular evaluation available under either version of 
Diagnostic Code 7804.  

In the present case, the medical evidence shows that the 
service-connected left knee scars do not cause additional 
limitation of function of the left knee.  The most recent 
medical examination shows that the scars are not limiting 
function in any way and are not attached.  

The prior examination showed that the left knee scars were 
well healed and had not resulted in muscle damage.  The 
overall evidence, in the Board's opinion, supports the 
assignment of a 10 percent rating, but not more, under the 
provisions of Diagnostic Code 7804-both old and new.  

Likewise, the evidence shows no signs of any muscle, 
tendon, nerve, or vascular damage.  Because there is no 
evidence of any muscle involvement or damage, the rating 
principles of 38 C.F.R. § 4.56 are not applicable.

Thus, all factors considered, the Board finds that the 
veteran's present disability picture does not meet the 
criteria for the assignment of a higher rating, and the 
claim for increase to this extent must be denied.  
38 C.F.R. § 4.7.  



ORDER

In addition to the current 10 percent rating assigned for 
the left knee disability on the basis of internal 
derangement, a separate 10 percent rating for the service-
connected left knee disability manifested by arthritis 
with painful motion is granted, subject to the regulations 
applicable to the payment of VA monetary awards.  

An increased rating for the service-connected residual 
left knee shell fragment wound scars is denied.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

